



INCENTIVE STOCK OPTION AGREEMENT
 
UNDER THE CAMDEN NATIONAL CORPORATION
2012 EQUITY AND INCENTIVE PLAN
 
Name of Optionee:
 
No. of Option Shares:
 
Option Exercise Price per Share:
$
Grant Date:
 
Expiration Date:
 

 
Pursuant to the Camden National Corporation 2012 Equity and Incentive Plan, as
amended through the date hereof (the “Plan”), Camden National Corporation (the
“Company”) hereby grants to the Optionee named above a stock option (the “Stock
Option”) to purchase, on or prior to the Expiration Date specified above, all or
part of the number of shares of Common Stock, no par value (the “Stock”), of the
Company specified above at the Option Exercise Price per share specified above,
subject to the terms and conditions set forth herein and in the Plan. 
1.          Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Committee (as defined in Section 2
of the Plan) to accelerate the exercisability schedule hereunder, this Stock
Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated: 
Incremental (Aggregate) Number
of Option Shares Exercisable
 
Exercisability Date
 
 
 
#                                                   #
 
DATE
 
 
 
#                                                   #
 
DATE
 
 
 
#                                                   #
 
DATE
 
 
 
#                                                   #
 
DATE
 
 
 
#                                                   #
 
DATE

 Once exercisable, this Stock Option shall continue to be exercisable at any
time or times prior to the close of business on the Expiration Date, subject to
the provisions hereof and of the Plan. 
2.          Manner of Exercise. 
(a)          The Optionee may exercise this Stock Option only in the following
manner: from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Committee of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice. This notice shall specify the number of Option Shares to be
purchased.  
Unless otherwise elected by the Optionee and approved by the Committee, payment
of the purchase price for the Option Shares shall be made by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the option purchase price,
provided that in the event the Optionee chooses to pay the option purchase price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Committee shall prescribe as a condition of such payment procedure. 
If elected by the Optionee and approved by the Committee, whole or partial
payment may be made by one or more of the following methods: (A) in cash, by
certified or bank check or other instrument acceptable to the Committee;
(B) through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the Optionee on the open market or





--------------------------------------------------------------------------------





that have been beneficially owned by the Optionee for at least six (6) months
and are not then subject to any restrictions under any Company plan. Payment
instruments will be received subject to collection. 
The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Option under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method, the
number of shares of Stock transferred to the Optionee upon the exercise of the
Stock Option shall be net of the shares attested to.
(b)          Certificates for the shares of Stock purchased upon exercise of
this Stock Option shall be issued and delivered to the Optionee upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms hereof, the Company shall have issued
and delivered the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.
(c)          The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 100 shares, unless the number
of shares with respect to which this Stock Option is being exercised is the
total number of shares subject to exercise under this Stock Option at the
time.  
(d)          Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof. 
(3)         Termination of Employment. If the Optionee’s employment by the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.
(a)          Termination Due to Death. If the Optionee’s employment terminates
by reason of death, any Stock Option held by the Optionee shall become fully
exercisable and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of twelve (12) months from the date of
death or until the Expiration Date, if earlier. 
(b)          Termination Due to Disability. If the Optionee’s employment
terminates by reason of Disability (as defined in the Plan), any Stock Option
held by the Optionee shall become fully exercisable and may thereafter be
exercised by the Optionee for a period of twelve (12) months from the date of
termination or until the Expiration Date, if earlier. The death of the Optionee
during the 12-month period provided in this Section 3(b) shall extend such
period for another twelve (12) months from the date of death or until the
Expiration Date, if earlier. 
(c)          Termination for Cause. If the Optionee’s employment terminates for
Cause (as defined in the Plan), any Stock Option held by the Optionee shall
terminate immediately and be of no further force and effect. 
(d)          Termination Due to Retirement. If the Optionee’s employment
terminates due to Retirement (as defined in the Plan) from the Company, and on
the date of Retirement the Optionee is at least sixty-five (65) years old and
has been employed by the Company for at least five (5) consecutive years, then
any Stock Option held by the Optionee shall become fully exercisable and may
thereafter be exercised by the Optionee for a period of twelve (12) months from
the date of Retirement or until the Expiration Date, if earlier. 
(e)     Other Termination. If the Optionee’s employment terminates for any
reason other than as set forth in subsections (a), (b), (c) and (d) above, and
unless otherwise determined by the Committee, any Stock Option held by the
Optionee may be exercised, only to the extent immediately exercisable on the
date of termination, for a period of three (3) months from the date of
termination or until the Expiration Date, if earlier. Any Stock Option that is
not exercisable at such time shall terminate immediately and be of no further
force or effect. 
The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.
 





--------------------------------------------------------------------------------





4.          Incorporation of Plan. Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, a copy of which the Optionee acknowledges having
received, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.  
5.           Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. 
6.           Status of the Stock Option. This Stock Option is intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), but the Company does not represent or
warrant that this Stock Option qualifies as such. The Optionee should consult
with his or her own tax advisors regarding the tax effects of this Stock Option
and the requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements. If the Optionee intends to dispose or does dispose (whether by
sale, gift, transfer or otherwise) of any Option Shares within the one-year
period beginning on the date after the transfer of such shares to him or her, or
within the two-year period beginning on the day after the grant of this Stock
Option, he or she will notify the Company within thirty (30) days after such
disposition. 
7.           Tax Withholding. 
(a)          Payment in Stock. Unless otherwise elected by the grantee and
approved by the Committee, subject to the Company’s insider trading policy, as
in effect from time to time, the minimum required tax withholding obligation
shall be satisfied in full by the grantee authorizing the Company to withhold
from shares of Stock to be issued pursuant to any Award a number of shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due. 
(b)          Payment by Grantee. If the grantee elects and the Committee
approves a form of payment other that provided in Section 13(a), above, each
grantee shall, no later than the date as of which the value of an Award or of
any Stock or other amounts received thereunder first becomes includable in the
gross income of the grantee for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such income. Such arrangements may include payment, in whole or in
part by the grantee transferring to the Company shares of Stock owned by the
grantee with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due. The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver stock certificates to any grantee is subject to
and conditioned on tax obligations being satisfied by the grantee.  
8.           Miscellaneous. 
(a)          This Option Award and the Plan contain the entire agreement of the
parties relating to the subject matter hereof and supersede any prior agreements
or understandings with respect hereto. 
(b)          Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing. 
(c)          This Stock Option does not confer upon the Optionee any rights with
respect to continuance of employment by the Company or any Subsidiary or with
respect to any future Awards.
 
CAMDEN NATIONAL CORPORATION
 
 
 
 
By:
 
 
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 





--------------------------------------------------------------------------------





Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
NAME
 
 
ADDRESS

 





